Citation Nr: 9912630	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  93-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1939 to June 1943.  He died on January [redacted], 
1992.  The appellant is the veteran's widow.

This appeal arose from a January 28, 1992 rating decision in 
which the regional office (RO) denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The appellant appealed that decision to the Board of 
Veterans' Appeals (Board).  In a March 1995 decision, the 
Board denied the appellant's claim, concluding that she had 
not submitted a well-grounded claim for entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").

In February 1996, the appellant's former attorney and the 
General Counsel of Department of Veterans Affairs (VA) filed 
a Joint Motion for Remand to the BVA and to Stay Further 
Proceedings.  In a February 15, 1996, Order, the Court 
vacated the Board's March 1995 decision and remanded the 
appeal to the Board.  In June 1996, the Board remanded the 
case to the RO for further development.



FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  The veteran died at the age of 71 years in January 1992.  
According to his death certificate, the cause of death was 
hepatoma (hepatocellular carcinoma) and ascites and liver 
failure, due to the hepatoma.  Chronic obstructive pulmonary 
disease, diabetes mellitus, arteriosclerotic heart 
disease/aortic stenosis, and peptic ulcer disease were listed 
as significant conditions that had contributed to death but 
had not resulted in the underlying cause.

3.  At the time of the veteran's death, service connection 
was in effect for a conversion disorder, evaluated as 
50 percent disabling.

4.  Hepatoma (hepatocellular carcinoma) and ascites and liver 
failure, due to the hepatoma, chronic obstructive pulmonary 
disease, diabetes mellitus, arteriosclerotic heart 
disease/aortic stenosis, and peptic ulcer disease were not 
shown to be present in service or for many years thereafter 
or to be otherwise of service origin.

5.  It is not shown that the veteran's service connected 
psychiatric disorder or treatment therefor caused or 
chronically worsened any of the disabilites that resulted in 
his death.

6.  The veteran's service-connected conversion disorder was 
not causally connected to death and did not contribute 
substantially or materially to cause the veteran's death by 
combining with any other disease or disorder to cause or 
assist in the production of death.

CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (1998), Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that she has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation VA to assist the appellant in the 
development of her claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).


I.  Factual Background

The service medical records reflect findings of a severe 
mixed psychoneurosis, with anxiety, reactive depression, and 
paranoid trends manifested by agitation, crying, mood swings, 
accusatory attitudes, and somatic complaints.  The records 
are silent with respect to any complaints, medical findings, 
or treatment of a liver disorder, pulmonary disorder, 
endocrine disorder, gastrointestinal disorder, or 
cardiovascular disorder.

Upon VA hospitalization in June 1943, examination revealed 
that the veteran's abdomen was soft, with no tenderness or 
masses.  The liver was not palpable.  The chest was 
bilaterally symmetrical, with equal expansion and no areas of 
dullness.  The breath sounds were vesicular and the tactile 
fremitus was normal.  There was no heart enlargement and 
there were no murmurs or thrills.  A blood pressure reading 
of 124/80 was recorded.  Chest X-rays revealed normal heart 
shadows.  There was an increase in density of the lung 
markings, which, it was noted, would confirm any clinical 
evidence of pneumonia.  A urinalysis was negative for sugar.

In a February 1944 rating decision, the RO granted service 
connection for a psychoneurosis, mixed neurosis, evaluated as 
10 percent disabling.

Upon VA examination in August 1944, a blood pressure reading 
of 106/72 was recorded.  The veteran experienced arrhythmia 
on exercise.  The cardiovascular and respiratory systems were 
clinically evaluated as normal.  The liver was not palpable.  
A urinalysis was negative for sugar.  A psychiatric 
examination revealed that the veteran was emotionally 
unstable.  The examiner diagnosed a psychoneurosis, mixed 
type, with a severe anxiety state and reactive depression.

VA clinical notes dated from 1947 to 1948 reflect complaints 
of tension and irritability.

Upon VA examination in January 1949, a blood pressure reading 
of 120/80 was recorded.  The cardiovascular and respiratory 
systems were clinically evaluated as normal.  Following a 
psychiatric examination, the examiner diagnosed an emotional 
instability reaction, chronic, moderate, manifested by 
hostility, excitability, and fluctuating emotional attitudes; 
and an anxiety reaction, chronic, moderate, manifested by 
nightmares, irritability, insomnia, tension, restlessness, an 
inability to accept orders and cooperate, hostility, feelings 
of inadequacy and dependency, and emotional instability.

In February 1950, the veteran underwent private 
hospitalization for the treatment of pleuritis of the left 
base.

Upon VA examination in May 1950, a blood pressure reading of 
140/90 was recorded.  The cardiovascular and digestive 
systems were clinically evaluated as normal.  Examination of 
the respiratory system yielded a diagnosis of the residuals 
of a left pleural effusion.  Following a psychiatric 
examination, the examiner diagnosed constitutional 
psychopathic inferiority and a chronic mild anxiety reaction, 
manifested by tension, restlessness, irritability, and 
various psychosomatic complaints.

In a May 1950 rating decision, the RO assigned a 30 percent 
evaluation for a psychoneurosis, conversion reaction.

Following a May 1960 VA psychiatric examination, the examiner 
diagnosed a conversion reaction, chronic, moderate, 
unimproved, manifested by tension, restlessness, sullenness, 
and complaints of frequent headaches, gastric distress, 
nightmares, and marked fatigability.

VA clinical records dated in 1980 reflect findings of peptic 
ulcer disease, adult onset diabetes, early chronic 
obstructive pulmonary disease, marked anxiety, and abnormal 
liver function tests/hepatomegaly.  In February 1980, an 
electrocardiogram (EKG) yielded normal results.  In April 
1980, a blood pressure reading of 120/80 was recorded.  It 
was noted that cirrhosis had been diagnosed ten years 
earlier.  In March 1980, it was noted that the veteran's 
diabetes was of at least ten years' duration.  In May 1980, a 
blood pressure reading of 170/90 was recorded.  It was noted 
that the veteran had complained of persistent difficulty 
breathing.  It was felt that the problem was a combination of 
hyperventilation (psychogenic) and chronic bronchitis (heavy 
smoker), but that there was an outside possibility of aortic 
stenosis with left ventricular failure.  It was observed 
that, while the veteran had an ejection murmur best heard at 
the apex, there was no objective evidence pointing to 
hemodynamic impairment.  It was noted that the veteran had 
undergone a cardiology evaluation in 1978 because of the 
murmur and that it had been thought that the veteran had an 
insignificant aortic lesion.  A May 1980 cardiac series 
revealed no evidence of cardiomegaly, calcification in the 
valve(s) or pericardial effusion.  It was concluded that 
there was no evidence of hemodynamic impairment and that the 
veteran's difficulty breathing was probably psychogenic.

Following VA examination in October 1980, the examiner 
diagnosed an anxiety neurosis, chronic, of moderate severity, 
manifested by feelings of anxiety.  It was noted that 
feelings of depression and difficulty sleeping were also 
present.

In a June 1981 rating decision, the RO assigned a 50 percent 
evaluation for a conversion reaction.

In an October 1981 statement, a VA cardiologist reported that 
the veteran's recent echocardiogram had revealed moderate 
aortic stenosis.  It was noted that the major symptomatology 
was shortness of breath, chest pain, and passing out.  The 
cardiologist recommended that the veteran, a security guard, 
be transferred to a position that did not involve running, 
extremes of exertion, and stressful driving.

VA clinical records dated in 1982 reveal that the veteran 
complained of nocturnal chest discomfort and occasional 
lightheadedness with exertion in September 1982.  A murmur 
was observed.  It was felt that some of the veteran's 
symptoms were due to anxiety.  In December 1982, a blood 
pressure reading of 150/84 was recorded.  It was noted that 
the veteran recognized that his nervous condition was his 
major problem, but that he refused to take medication for the 
condition.

Upon VA examination in May 1983, the veteran complained of 
visual problems, leg cramping, ear ringing, vomiting, 
constipation, itching, diabetes, and an ulcer.  He stated 
that he felt that all of his problems were due to nerves.  
The examiner diagnosed an anxiety neurosis, chronic, of 
moderate severity, manifested by what appeared to be feelings 
of anxiety and depression.  It was noted that the veteran was 
receiving medication and treatment.  It was further noted 
that a sleep disturbance and various somatic complaints might 
well have a psychological basis.

In a September 1983 letter, a VA cardiologist reported that 
the veteran had received treatment for aortic stenosis, which 
was of a moderate degree.  It was noted that the veteran's 
symptoms consisted of dyspnea on exertion, queasy feelings in 
the chest, lightheadedness, and dizziness.  The cardiologist 
observed that the veteran also suffered from severe anxiety, 
which exacerbated his aortic stenosis.  It was noted that, in 
the veteran's stressful position as a police officer, he was 
likely to develop chest pain in the future that could be 
secondary to aortic stenosis.  It was further noted that the 
veteran's organic heart disease was exacerbated by his 
anxiety.  The cardiologist opined that the veteran's ideal 
job would require a less stressful circumstance and no 
physical exertion.

Upon VA examination in February 1985, the veteran attributed 
all of his problems, including nervousness, tremors, 
irritability, insomnia, constipation, cramps, nightmares, 
headaches, ringing in the ears, itchiness, diabetes, a peptic 
ulcer, and a heart condition, to his nervous disorder.  The 
examiner diagnosed a generalized anxiety disorder, moderate-
to-severe, manifested by feelings of anxiety and depression.

The veteran died in January 1992.  According to his death 
certificate, the cause of death was hepatoma (hepatocellular 
carcinoma) and ascites and liver failure, due to the 
hepatoma.  It was noted that the interval between the onset 
of hepatoma, ascites, and liver failure was approximately six 
weeks.  Chronic obstructive pulmonary disease, diabetes 
mellitus, arteriosclerotic heart disease/aortic stenosis, and 
peptic ulcer disease were listed as significant conditions 
that had contributed to death but had not resulted in the 
underlying cause.  An autopsy was not performed.

In a January 1992 letter, a private physician reported that 
he had treated the veteran since July 1982 for the following 
problems:  peptic ulcer disease; insulin-dependent diabetes 
mellitus; an anxiety disorder (with a history of treatment 
with Thorazine in the past); chronic obstructive pulmonary 
disease; arteriosclerotic heart disease, status post 
aortocoronary bypass grafting in July 1986; aortic stenosis; 
obesity; and hepatocellular cancer, diagnosed in the fall of 
1991.  It was noted that the veteran had expired in January 
1991[sic] due to complications related to hepatocellular 
cancer.

At her January 1993 hearing at the RO, the appellant 
testified that the veteran had used Thorazine for quite a few 
years, but had stopped taking it in 1978 or 1980.  She stated 
that he was taking Librium at the time of his death.  She 
testified that she felt that stress had contributed to a lot 
of the veteran's illnesses.

In conjunction with her January 1993 hearing, the appellant 
submitted copies of text from a pharmaceutical encyclopedia 
pertaining to chlorpromazine.  In the text, it is noted that 
adverse reactions that may be experienced with chlorpromazine 
include postural hypotension, simple tachycardia, syncope and 
dizziness, and EKG changes.  The text includes the notation 
that sudden death, apparently due to cardiac arrest, had been 
reported, but that whether or not it was drug-induced had not 
been established.

In January 1998, the case was referred to a VA physician 
specializing in cardiology.  The cardiologist observed that 
the medical records reflected findings of mild-to-moderate 
aortic stenosis in the 1980s.  The cardiologist stated that 
the blood pressure readings reported in the 1980s were 
hypertensive and suggested that the aortic stenosis, which 
may well have been present, was not of hemodynamic 
significance.  It was noted that a number of medications had 
been prescribed over the years.  The cardiologist reported 
that several antidepressants and anti-anxiety medications had 
been prescribed in 1980, "none of which to my knowledge 
cause arteriosclerotic heart disease nor increase its 
severity, nor do they cause or increase the severity of 
aortic stenosis."  The cardiologist observed that there was 
a notation that the veteran had undergone coronary artery 
bypass grafting in 1986.  The cardiologist observed that, if 
the veteran had undergone coronary artery bypass grafting in 
1986, and an aortic valve replacement had not been performed, 
at least at that period of time there apparently had not been 
sufficient aortic stenosis of sufficient hemodynamic 
importance to warrant valve replacement.  It was noted that 
there was no medical record regarding the cardiac 
abnormalities, the reasons for the coronary artery bypass 
grafting, if indeed it occurred, or the degree of symptoms or 
severity of cardiac abnormalities.

The cardiologist reported that, if one was anxious and had 
significant coronary artery disease, one could clearly 
experience angina, which was not an exacerbation of or 
increase in the severity of the disease, but a manifestation 
or a symptom of the disease that occurred when increased 
demands for oxygen were placed on the heart.  It was noted 
that this would occur with any physical activity.  The 
cardiologist opined that there was no indication that the 
following question could be answered in the affirmative:  Was 
any increase in the veteran's nonservice-connected heart 
disease proximately due to or the result of his service-
connected psychiatric disorder, stress caused by the 
psychiatric disorder, medication prescribed to treat the 
psychiatric disorder, or any other associated reason?  It was 
noted that, even if the question could be answered in the 
affirmative theoretically, there was no information provided 
in the claims file with which to reach this conclusion.

Thereafter, the case was referred to a VA oncologist, who was 
asked to comment upon whether any additional level of heart 
disability caused by the veteran's psychiatric disorder, if 
any, was a principal or contributing cause of the veteran's 
death.  The oncologist noted that it appeared that 
hepatocellular carcinoma had been diagnosed in November 1990 
and that the veteran had died in January 1991, reportedly due 
to complications related to the hepatocellular carcinoma.  It 
was noted that there was no record of the status of the 
veteran's hepatocellular carcinoma at the time of the 
diagnosis, the progression of the disease during the final 
several months, or the treatment or management of the 
disease.  Because of the lack of records, the oncologist was 
unable to render an opinion with respect to whether the 
veteran's cardiac disease had contributed to his death.  It 
was noted that patients with hepatocellular carcinoma had a 
mean life expectancy of six-to-eight weeks when untreated, 
but that the life expectancy depended on the extent of the 
disease, the cell type, and other complications from the 
disease.

In February 1998, a VA specialist in pharmacology reviewed 
the veteran's claims file in order to render an opinion with 
respect to whether the medications prescribed for the 
veteran's psychiatric disorder had contributed to or 
exacerbated his heart disease.  The specialist observed that 
a 1980 medication list, medical notes dated from 1980 to 
1983, a 1991 drug expenditures list, and sworn testimony 
indicated that a number of psychiatric medications had been 
prescribed.  It was noted that the medications could be 
classified as tricyclic antidepressants (amitriptyline, 
amoxapine, and imipramine), phenothiazine antipsychotics 
(chlorpromazine, perphenazine, and thioridazine), or 
benzodiazepines (diazepam and chlordiazepoxide).  To the 
specialist's knowledge, the veteran did not receive two 
antipsychotics or two antidepressants concomitantly and the 
dosages were titrated and within published prescribing 
recommendations.  The specialist noted that both 
phenothiazines and tricyclic antidepressants had well known 
cardiovascular adverse affects, including orthostatic 
hypotension, tachycardia, syncope, dizziness, EKG changes, 
and, in rare instances, sudden death.  It was noted that 
tricyclic antidepressants could also cause arrhythmias and 
prolonged cardiac conduction times, and could lead to heart 
block.  The specialist stated that serious cardiovascular 
side effects were usually dose-related.

The specialist reported that drug-induced tachycardia would 
be a concern if an individual had severe atherosclerotic 
heart disease, because it could precipitate angina and 
possibly lead to a myocardial infarction.  However, the 
specialist observed that there was no evidence to suggest 
that the veteran had suffered from tachycardia (documented 
heart rates of 80-88) or that he had suffered from 
atherosclerotic heart disease at the time that he had taken 
the psychiatric medication.  It was noted that there was no 
documentation that the veteran had experienced a myocardial 
infarction.  The specialist reported that there was no 
information to suggest that phenothiazines or tricyclic 
antidepressants cause or worsen aortic stenosis.  The 
specialist concluded that there was no evidence to suggest 
that any of the psychiatric medications that had been 
prescribed for the veteran had contributed to or exacerbated 
either his aortic stenosis or atherosclerotic heart disease.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for arteriosclerosis, 
cardiovascular-renal disease, a malignant tumor, or a peptic 
ulcer on a presumptive basis when manifested to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has also held 
that secondary service connection is warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).


III.  Analysis

At the time of the veteran's death, service connection was in 
effect for a conversion reaction, evaluated as 50 percent 
disabling.  Based on a comprehensive review of the record, 
the Board concludes that neither the service-connected 
conversion reaction nor any other incident of service caused 
the veteran's death or contributed substantially or 
materially to cause the veteran's death by combining with any 
other disease or disorder to cause or assist in the 
production of death.

The death certificate reveals that the cause of the veteran's 
death was hepatoma (hepatocellular carcinoma) and ascites and 
liver failure, due to the hepatoma.  The medical records are 
devoid of any reference to carcinoma or a liver disorder for 
many years after service.  The death certificate indicates 
that the interval between the onset of hepatoma, ascites, and 
liver failure was approximately six weeks.  There is no 
medical evidence of an etiologic link between an incident of 
service, to include the service-connected conversion 
reaction, and the hepatoma, ascites, and liver failure that 
caused the veteran's death.  Thus, the Board is unable to 
conclude that the veteran incurred hepatoma, ascites, and 
liver failure as a result of an incident of service.

The appellant contends that medication prescribed for the 
veteran's service-connected psychiatric disorder, and/or 
stress associated with the disorder, resulted in his heart 
disease, which, in turn, substantially contributed to his 
death.

The role, if any, that the veteran's nonservice-connected 
heart disease played in causing his death is unclear.  A 
review of the death certificate reveals that arteriosclerotic 
heart disease/aortic stenosis was listed as a significant 
condition that had contributed to death but had not resulted 
in the underlying cause.  In January 1998, a VA oncologist 
reviewed the record but was unable to render an opinion with 
respect to whether the veteran's cardiac disease had 
contributed to his death because of a lack of medical records 
documenting the history of the veteran's hepatocellular 
carcinoma.  However, in light of the fact that the evidence 
does not indicate that the veteran's service-connected 
conversion reaction caused or aggravated the nonservice-
connected heart disease, the Board need not reach a 
determination with respect to whether the veteran's 
nonservice-connected heart disease caused his death or 
contributed substantially or materially to cause death by 
combining with any other disease or disorder to cause or 
assist in the production of death.

The Board is cognizant that, during the veteran's lifetime, a 
VA cardiologist suggested that the veteran's cardiovascular 
problems were affected by his psychiatric symptomatology.  
Specifically, in a September 1983 letter, the cardiologist 
noted that the veteran suffered from severe anxiety, which 
exacerbated his aortic stenosis/organic heart disease.  
However, subsequent medical opinions refute the appellant's 
contentions that the service-connected conversion disorder 
caused or aggravated the veteran's nonservice-connected heart 
disease.  Notably, following a January 1998 review of the 
veteran's claims file, a VA physician specializing in 
cardiology reported that, if one was anxious and had 
significant coronary artery disease, one could clearly 
experience angina, which was not an exacerbation of or 
increase in the severity of the disease, but a manifestation 
or a symptom of the disease that occurred when increased 
demands for oxygen were placed on the heart.  The 
cardiologist opined that there was no indication that there 
had been any increase in the veteran's nonservice-connected 
heart disease proximately due to or the result of his 
service-connected psychiatric disorder, stress caused by the 
psychiatric disorder, medication prescribed to treat the 
psychiatric disorder, or any other associated reason.

With respect to the potential effect of the veteran's 
psychiatric medication on his heart disease, the Board 
observes that, in her January 1998 opinion, the VA 
cardiologist noted that several antidepressants and anti-
anxiety medications had been prescribed in 1980, "none of 
which to my knowledge cause arteriosclerotic heart disease 
nor increase its severity, nor do they cause or increase the 
severity of aortic stenosis."  In February 1998, a VA 
specialist in pharmacology reviewed the veteran's claims file 
and concluded that there was no evidence to suggest that any 
of the psychiatric medications that had been prescribed had 
contributed to or exacerbated either the veteran's aortic 
stenosis or atherosclerotic heart disease.  The specialist 
reported that, while both phenothiazines and tricyclic 
antidepressants had well known cardiovascular adverse 
affects, including orthostatic hypotension, tachycardia, 
syncope, dizziness, EKG changes, and, in rare instances, 
sudden death, there was no information to suggest that 
phenothiazines or tricyclic antidepressants cause or worsen 
aortic stenosis.

Based on the 1998 opinions of the VA cardiologist and 
specialist in pharmacology, the Board is unable to conclude 
that the veteran's service-connected conversion reaction 
caused or aggravated the nonservice-connected heart disease.  
The Board notes that the appellant has submitted her own 
statements and provided testimony in support of her claim of 
an etiologic relationship between the veteran's psychiatric 
disorder and his heart disease.  However, as a layperson, she 
is not competent to render opinions with respect to diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The medical evidence reveals that the diseases that were 
listed on the veteran's death certificate as having caused or 
contributed to his death, including hepatoma, ascites, liver 
failure, arteriosclerotic heart disease/aortic stenosis, 
chronic obstructive pulmonary disease, diabetes mellitus, and 
peptic ulcer disease, were initially manifested years after 
service.  There is no medical evidence of an etiologic link 
between an incident of the veteran's service, including his 
service-connected conversion reaction, and his hepatoma, 
ascites, liver failure, chronic obstructive pulmonary 
disease, diabetes mellitus, and peptic ulcer disease.  In 
1998, VA medical specialists concluded that the veteran's 
nonservice-connected heart disease did not increase in 
severity due to or as a result of his service-connected 
psychiatric disorder, stress caused by the psychiatric 
disorder, medication prescribed to treat the psychiatric 
disorder, or any other associated reason.  In the absence of 
evidence that veteran's death was causally connected to an 
incident of service, service connection for the cause of the 
veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

